Citation Nr: 1714979	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-49 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for scarring of the left forehead, eyebrow, and cheekbone region.

2.  Entitlement to service connection for residuals of a left temple head injury, to include an orbital fracture.

3.  Entitlement to service connection for migraine headaches, to include as due to a left temple head injury.

4.  Entitlement to service connection for left sided facial nerve damage, to include as due to a left temple head injury.

5.  Entitlement to service connection for left eye astigmatism, to include as due to a left temple head injury.




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for residuals of a left temple head injury, to include an orbital fracture, and migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The scarring of the left forehead, eyebrow, and cheekbone region is not characterized by any characteristics of disfigurement.

2.  The record does not reflect left sided facial nerve damage.

3.  Left eye astigmatism did not have its onset in active service and is not otherwise the result of a disease or injury incurred in active service, including a left temple head injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for scarring of the left forehead, eyebrow, and cheekbone region have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800 (2016).

2.  The criteria for service connection for left sided facial nerve damage, to include as due to a left temple head injury, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for left eye astigmatism, to include as due to a left temple head injury, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify was met letters to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The claim for an increased evaluation for scarring of the left forehead, eyebrow, and cheekbone region arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in March 2010 and June 2011 in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  Under Note (5), the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The Veteran had a VA examination in June 2011.  There was a 1.7 cm. by 1 mm. left eyebrow scar, a 3 cm. by 1 mm. scar below the left eye, and a 3 cm. by 1 mm. left temple region scar.  The scars were faint, flesh colored, nontender to palpation, and superficial.  There were no signs of any type of "skin breakdown," inflammation, edema, keloid formation, "abnormal texture," hypo- or hyper-pigmentation, underlying soft tissue loss, indurated or inflexible skin, elevated or depressed contour, adherence to the underlying tissue, or other disabling effects.  The examiner also noted that the scars were extremely faint and hard to measure and that the temple scar could even be a skin wrinkle.

The Veteran does not qualify for a compensable evaluation for residual scarring of the face because there are not any characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118.  Although the Veteran has three scars, the combined length is less than 13 cm. and the combine width is less than 0.6 cm.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's scars are contemplated by the rating criteria and the assigned ratings, and the medical evidence fails to show anything unique or unusual about this disability that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability is adequate, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for left eye chorioretinal atrophy.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The record that the service-connected scarring of the left forehead, eyebrow, and cheekbone region has had any effect on employment.  Since there is no cogent evidence of unemployability, consideration of a TDIU is not warranted.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to staged or to additional staged ratings for his service-connected scarring of the left forehead, eyebrow, and cheekbone region, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54. 

The STRs show that in September 1962 the Veteran sustained lacerations to the left forehead and left cheek around the left eye after being struck by an individual holding a glass.  The Veteran received stitches, which were later removed without any noted complications.  The STRs do not show further complaints, treatment, or diagnoses related to left side facial nerve damage or the left eye.  At the separation examination in January 1964, no complications were noted related left side facial nerves.  The Veteran's vision was 20/20 in each eye, and the eyes were normal on examination.

A.  Left Eye Astigmatism

Private eye treatment records from September 2009 indicate that the Veteran was concerned about blurred vision and being bothered by sunlight and lights at night.  These concerns had had a gradual onset.  He was diagnosed with vitreal floaters, senile corneal changes/corneal arcus, and a chorioretinal scar.  The treating provider opined that the scar was likely secondary to trauma sustained in the military.

The Veteran had a VA eye examination in March 2010 at which he said that he was hit on the left side of his head many years ago while in service and did not remember if his vision was affected.  On examination bilateral vision was corrected to 20/20 distance and 20/25 near.  He was diagnosed with left chorioretinal atrophy, most likely caused by trauma from service.  Service connection is in effect for this. The Veteran was also diagnosed with bilateral refractive and astigmatism which were not caused by the in-service trauma.  

In regard to the claim for service connection for left eye astigmatism, refractive errors of the eye are not diseases or injuries for which service connection can be granted.  38 C.F.R. § 3.303(c) (2016).  Furthermore, there is no indication from the record that the left eye astigmatism was caused by the in-service trauma to the head.  The March 2010 VA examiner opined that the Veteran's astigmatism was not caused by the in-service trauma.

Disabilities related to the eye require specialized training for a determination as to diagnosis and causation, and therefore lay opinions on etiology do not constitute competent evidence.  The Veteran's statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are no competent medical opinions of record that the Veteran's left eye astigmatism is related to the in-service head trauma.

Because the evidence preponderates against the claims of service connection for left eye astigmatism, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).

23B.  Left Sided Facial Nerve Damage

Dr. Laws, a private treating physician, wrote in a July 2008 letter that the Veteran had chronic headaches that were reported to have been sustained from being struck across the left forehead and cheek with an object while serving in the Marines as an embassy guard in Baghdad.   It was felt that the headaches were related to chronic nerve damage.  The July 2008 medical treatment records from Dr. Laws from the same day indicate that the Veteran was diagnosed with chronic headaches attributable to superficial trigeminal nerve trauma.  The Veteran had a cranial nerves VA examination in March 2010.  On examination there was no objective evidence of any nerve damage to the left side of the forehead, including the trigeminal nerves.  In November 2010 a private neurologist wrote that a neurological examination was normal.

The Board notes that Dr. Laws wrote in July 2008 that the Veteran had chronic nerve damage and that he had sustained superficial nerve trauma related to the in-service incident.  The July 2008 treatment records from  Dr. Laws do not indicate that a sensory examination was performed related to any facial nerves.  Under Heent in the treatment notes, Dr. Laws wrote "normal oral findings."  The treatment records from the same day do not support Dr. Laws' statement from the letter that the Veteran had facial nerve damage.  Therefore, probative value cannot be given to Dr. Laws' diagnosis of nerve damage.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").
 
As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does not show that the Veteran has had left sided facial nerve damage since he filed his claim.  As such, service connection for the disability must be denied.


ORDER

An initial compensable evaluation for scarring of the left forehead, eyebrow, and cheekbone region is denied.

Service connection for left eye astigmatism is denied.

Service connection for left sided facial nerve damage is denied.


REMAND

As discussed above, the Veteran was diagnosed with headaches at the time of his July 2008 private treatment with Dr. Laws.  The Veteran also had a VA neurological examination in March 2010 at which time he reported being hit across the face during an altercation in service and being "knocked out cold."  After military service he did not lose time from work due to headaches and had not had treatment for them.  The Veteran was diagnosed with uncomplicated, intermittent headaches.  The examiner opined that migraine headaches were not caused by or a result of injury while on active duty.  It was noted that there was no documentation in the claims file of care for assault and no documentation of any residuals, to include headaches.

A brain MRI from November 2010 private treatment showed minimal plaque in the left carotid bulb region.  There was no evidence of a hemodynamically significantly stenosis.  A private treating neurologist wrote in November 2010 that the Veteran continued to complain of daily headaches and was maintained on chronic narcotics.  The relationship between the chronic daily headaches and the Veteran's prior trauma was not clear.

An October 2013 letter from The Pain Center of Mount Airy states that the Veteran was a patient and had temporal headaches.  It was felt that the headaches started while serving in the Marine Corps after being injured.  A January 2014 letter from The Pain Center of Mount Airy states that the Veteran had been treated since September 2013 for headaches and back pain.  Rationales were not provided.

The nexus opinion from the March 2010 VA examination cannot be given probative value because the examiner stated that there is no documentation in the claims file of treatment for assault.  The Board notes that the September 1962 treatment records discussed above show that the Veteran was treated for lacerations sustained from being struck.  Therefore, the Veteran must be scheduled for a new examination for his headaches before the claim can be decided on the merits.

At September 2010 private eye treatment, there was a diagnosis of an orbital fracture that was likely of longstanding nature.  On remand, the Veteran should be scheduled for a VA examination to determine if there is an orbital fracture or residuals of an orbital fracture.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of his headaches.  The reviewer must be given full access to the Veteran's complete VA claims file.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that headaches are related to service or were incurred in service, including the September 1962 incident resulting in lacerations to the face. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The examiner should assume as credible that the Veteran suffered a blow to the left side of the face in September 1962 while serving at the American embassy in Baghdad.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Schedule the Veteran for an appropriate VA examination to determine whether there is a left orbital fracture or residuals of a healed left orbital fracture.  The reviewer must be given full access to the Veteran's complete VA claims file.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that there is a left orbital fracture or residuals of a healed left orbital fracture related to service, including the September 1962 incident resulting in lacerations to the face. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The examiner should assume as credible that the Veteran suffered a blow to the left side of the face in September 1962 while serving at the American embassy in Baghdad.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to service connection for migraine headaches and residuals of a left temple head injury, to include an orbital fracture.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


